Citation Nr: 0205502	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a right distal tibia fracture, currently 
evaluated as 30 percent disabling.

(Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right knee disability will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from June 1958 to June 1962.  
The claim comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1997 and November 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right knee disability.  When the Board completes this 
development, it will notify the veteran as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing this issue.

The Board finds that the veteran's claims of an increased 
rating for a right tibia disability and to compensation under 
38 U.S.C.A. § 1151 for a right knee disability, when 
considered in the aggregate and in conjunction with the 
record and the circumstances of the veteran's right leg 
disability, raise an inferred claim of entitlement to service 
connection for a right knee disability, to include as 
secondary to the service connected right tibia disability.  
As such, this issue is referred to the RO for appropriate 
action.  As well, the Board notes that in a May 1999 
statement, the veteran indicated that he is seeking 
entitlement to service connection for a hip disorder and for 
a low back disorder.  However, as these issues are not 
currently before the Board, they are also referred to the RO 
for appropriate action.

Additionally, a November 1997 substantive appeal perfected 
the issues of service connection for bilateral hearing loss 
and tinnitus.  However, in an October 2001 Hearing Officer's 
decision, the veteran was granted service connection for 
these issues.  As well, a December 1998 substantive appeal 
perfected the issues of entitlement to compensation under 38 
U.S.C.A. § 1151 for a right ankle disability, and of 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  However, during the July 2000 RO 
hearing, the veteran indicated that he desired to withdraw 
these issues.  See 38 C.F.R. § 20.204 (2001).  As such, the 
described issues are not currently before the Board for 
appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  The veteran's residuals of a right distal tibia fracture 
more nearly approximate a disability characterized by 
malunion of the tibia and fibula with marked knee or ankle 
disability.  However, although the veteran is currently using 
a brace to help his right ankle and knee, his right tibia 
disability is not characterized by actual nonunion of the 
tibia and fibula, with loose motion.


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in 
excess of 30 percent for the residuals of a right distal 
tibia fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5262 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his service-connected 
right distal tibia disability is of greater severity than 
reflected by the currently assigned 30 percent disability 
evaluation.  Accordingly, he seeks a higher evaluation for 
that disability.  In such cases, the VA has a duty to assist 
the veteran in developing facts which are pertinent to such 
claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Further, VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA.  66 Fed. Reg. 
45,620, 45,629.  Accordingly, generally where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise will be satisfied.   

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed via September 1997 and October 1997 rating 
decisions, and a November 1997 Statement of the Case of the 
evidence needed to prove his claim on appeal.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent VA examinations for the claimed 
disability in August 1997 and November 2000.  Additionally, 
per November 1997 and December 1998 VA forms 9 (Appeal to 
Board of Veterans' Appeals), the veteran requested an appeal 
hearing before a traveling member of the Board.  However, as 
noted in a February 1998 RO letter and in an April 1999 
statement from the veteran, he subsequently indicated that he 
desired to have an RO hearing instead of the requested travel 
Board hearing.  See 38 C.F.R. § 20.702(e) (2001).  The 
veteran presented testimony during September 1998 and July 
2000 RO appeal hearings, and thus, he has had the opportunity 
to present testimony at these times.  Therefore, the duty to 
assist requirement has been satisfied as well.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his/her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his/her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

Additionally, with respect to the musculoskeletal system, the 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
Johnston v. Brown, 10 Vet. App. 80 (1997).  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2001).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2001).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2001).

The veteran's right tibia disability is currently rated under 
Diagnostic Code 5262.  Under this code, a 10 percent rating 
is warranted for malunion of the tibia and fibula, with 
slight knee or ankle disability.  A 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
knee or ankle disability. A 30 percent rating is warranted 
for malunion of the tibia and fibula with marked knee or 
ankle disability.  Finally, a 40 percent rating is warranted 
when there is actual nonunion of the tibia and fibula, with 
loose motion requiring the use of a brace.  See 4.71a, 
Diagnostic Code 5262 (2001).

In this regard, the medical evidence shows that the veteran 
has been treated at VA medical facilities for his right tibia 
disability since the late 1980s.  In October 1991, the 
veteran underwent a VA examination which revealed a diagnosis 
of history of fracture of the right tibia resulting in pain, 
swelling, tenderness, and limitation of motion of the right 
ankle.  The pain was continuous, and passive and progressive.  

In a December 1991 VA radiology examination, he presented 
evidence of mild bony hypertrophic changes at the ankle.  
March 1992 notations from a VA Medical Center (VAMC) show a 
diagnosis of degenerative joint disease of the right ankle.  
And, May 1994 VAMC notations show that calf lacer was applied 
to the veteran's current ankle-foot orthosis.

April 1996 VAMC notations show the veteran complained of 
chronic ankle and knee pain secondary to tibia fracture 35 
years prior.  He had been wearing an ankle-foot orthosis for 
more than six years, and was able to walk one block before 
stopping secondary to pain.  He also complained of snapping, 
popping and swelling.  The range of motion of the veteran's 
ankle was from 5 to 30 degrees, and x-rays showed mild 
degenerative joint disease of the right ankle.  As well, 
April 1997 VAMC notations show a history noted for post-
traumatic arthritis.

In August 1997, the veteran underwent a VA examination, 
during which he complained of chronic pain, and decreased 
physical tolerance secondary to problems associated with the 
right leg.  He had a pronounced limp on the right side, and 
tenderness at the intersection point of the right Achilles 
tendon.  He had right ankle flexion to 3 degrees, extension 
to 5 degrees, inversion to 25 degrees and eversion to 20 
degrees.  Also, he had a right knee range of motion from 0 to 
110 degrees with pain, and was unable to squat due to pain 
and reduced range of motion of the ankle.  The veteran's 
diagnoses included right knee with medial aspect soft tissue 
swelling bursitis and chronic pain, right ankle with reduced 
range of motion with tendonitis to the Achilles tendon and 
osteoarthritis, and right foot with slight osteoarthritis.

September 1998 VAMC notations show the veteran wore a TENS 
unit to assist him with pain management.  And, October 1998 
VAMC notations show the veteran complained of right knee 
pain.  He had fallen three nights prior while getting out of 
bed striking his knee.  The veteran's assessment was knee 
contusion on chronic knee arthritis/pain.  However, June 2000 
VAMC notations indicate the veteran stopped taking most of 
his pain relief medication because he felt that one of these 
medications was causing swelling in his ankles and hands.

Lastly, the veteran underwent a VA examination in November 
2000.  At this time, he reported ankle and knee pain with 
weakness, stiffness, heat and lack of endurance.  As well, he 
reported flare-ups two times per week, lasting two to three 
days at a time, with precipitating factors including walking 
over 40 steps and climbing stairs, and alleviating factors 
including sitting in a whirlpool or wheelchair and elevating 
his leg.  He wore an ankle brace and corrective shoes, and 
reported being unemployed since 1981 because of his ankle and 
knee pain.  He also reported that he was a retired police 
officer and that he was no longer able to perform the needed 
tasks to pass the physical examination.  Upon examination, 
the veteran did not have difficulty getting on and off the 
examination table, and was obese in appearance (weighing 223 
pounds for the past 12 months).  He was guarded during range 
of motion exercises and his right knee's range of motion was 
from 0 to 110 degrees with pain starting at 90 degrees and 
crepitus, but no laxity.  He also had right ankle 
dorsification from 0 to 20 degrees, and plantar flexion from 
0 to 40 degrees with crepitus.  X-ray evidence showed right 
ankle with degenerative changes with possible joint effusion, 
and right knee with minimal narrowing of the medial 
compartment of the knee.  Other diagnoses included history of 
tibia fracture and post-traumatic injury.  

Furthermore, during a July 2000 RO hearing, the veteran 
testified that his right lower leg had become more painful 
and that he was unable to walk/exercise which had caused him 
to gain 30 pounds in weight.  He further indicated that his 
ankle swelled and popped upon extended walking, that he 
received counseling to help him cope with his pain, and had 
worn a brace to help his ankle and knee for the past three or 
four years.  He also wore a white embolism stocking and had 
been using a cane for the past 8 to 10 years.  Lastly, he 
noted that his pain was intense and continuous. 

Upon a review of the evidence, the Board finds that the 
veteran's right tibia disability is reportedly characterized 
by intense and continuous pain in the right lower extremity, 
and weakness, stiffness, heat and lack of endurance.  He has 
been wearing an ankle-foot orthosis for several years now and 
corrective shoes, has a pronounced limp on the right side, 
and has flare-ups two times per week, lasting two to three 
days at a time, with precipitating factors including walking 
over 40 steps and climbing stairs, and alleviating factors 
including sitting in a whirlpool or wheelchair and elevating 
his leg.  The veteran's range of motion of the right knee is 
from 0 to 110 degrees with pain starting at 90 degrees and 
crepitus, but no laxity.  And, his right ankle range of 
motion is 0 to 20 degrees of dorsification, and 0 to 40 
degrees of plantar flexion with crepitus.  X-ray evidence 
shows the right ankle with degenerative changes with possible 
joint effusion, and the right knee with minimal narrowing of 
the medial compartment of the knee. 

Given the above medical findings, as described in the medical 
evidence of record, the preponderance of the evidence shows 
that the veteran's right tibia disability more nearly 
approximates a disability characterized by malunion of the 
tibia and fibula with marked knee or ankle disability.  
However, although the veteran is currently using a brace to 
help his right ankle and knee, the medical evidence simply 
does not show that the veteran's right tibia disability is 
characterized by actual nonunion of the tibia and fibula, 
with loose motion.  See 4.71a, Diagnostic Code 5262 (2001).  
As such, the Board finds that the criteria for the assignment 
of disability evaluation in excess of 30 percent for the 
veteran's residuals of a right distal tibia fracture have not 
been met. 

In arriving at this conclusion, the Board also considered 
whether the veteran is entitled to a higher rating under the 
provisions of other, related codes, such as Diagnostic Codes 
5270 and 5010.  However, as the veteran's disability is not 
characterized by ankle ankylosis, an increased rating in 
excess of 30 percent is not warranted under Diagnostic Code 
5270.  And, as the maximum rating allowed under 5010 is 20 
percent, an increased rating in excess of 30 percent is not 
available under this Diagnostic Code.  

As well, in arriving at this conclusion, the Board took into 
account 38 C.F.R. §§ 4.40 and 4.45, which require 
consideration of factors such as functional loss due to pain 
or weakness, excess fatigability, incoordination, pain on 
movement, and instability, see also DeLuca v. Brown, 8 Vet. 
App. 202, 204- 07 (1995).  The Board acknowledges that the 
veteran's right tibia disability is currently characterized 
by intense and continuous pain in the right lower extremity.  
However, the veteran's currently assigned disability rating 
provides for such pain (including painful motion and/or 
weakened movement).  Therefore, as the evidence does not show 
that the veteran suffers from additional functional loss due 
to pain or weakness caused by his disability, other than that 
already contemplated by the veteran's current rating, an 
increased rating in excess of the veteran's current award is 
not warranted under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca 
v Brown, 8 Vet. App. 202 (1995).

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
claimed increased initial rating.

The Board notes that, during the November 2000 VA 
examination, the veteran indicated that he has been 
unemployed since 1981 because of his ankle and knee pain, 
while at the same time he reported that he is a retired 
police officer and that he was no longer able to pass the 
required physical examination.  In the instant case, however, 
the evidence does not show that the veteran's right tibia 
disability per se has caused marked interference with 
employment, or the need for frequent periods of 
hospitalization; or has otherwise rendered impracticable the 
application of the regular schedular standards.  However, as 
discussed above, the Board finds that the medical evidence 
only notes chronic interference with daily life, but not 
marked interference with employment (i.e., beyond that 
interference contemplated in the assigned rating).










Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 30 percent for the 
residuals of a right distal tibia fracture is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

